Exhibit UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE In re CHARYS HOLDING COMPANY, INC Case No. 08-10289 (BLS) Reporting Period: July 1 through 31 Federal Tax I.D. # 54-2152284 CORPORATE MONTHLY OPERATING REPORT File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the report to any official committee appointed in thecase. (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end ofthe month, as are the reports for Southern District of New York) REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOErl X Bank Reconciliation (or copses of debtor's bank reconcilations) MOR-1 (CON’T) X Copies of bank statements X Cash disbursements journals Statement of Operations MOR-2 X Balance Sheet MOR-3 X Status of Post-petition Taxes MOR-4 X Copies of IRSForm 6123 or payment receipt Copies of tax returns filed during reporting period Summary of Unpaid Post-petition Debts MOR-4 X Listing of Aged Accounts Payable X Accounts Receivable Reconciliation and Aging M.QB-5 X Taxes Reconciliation and Aging MOR-5 X Payments to Insiders and Professional MOR-6 X Post Petition Stains of Secured Notes, Leases Payable MOR-6 X Debtor Questionnaire MOR-7 X I declare under- penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are (true and correct to the best of my knowledge and belief. Signature of Debtor /s/RaymondJ.Smith Date 8/19/2008 Signature of Authorized Individual* /s/RaymondJ.Smith Date 8/19/2008 Printed Name of Authorized Individual /s/RaymondJ.Smith Date RaymondJ.Smith *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor isa partnership; a manager or member if debtor is a limited liability company.
